Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1-7 are allowed.

Saito et al. (JP 2008/088850 A, published 17 Apr. 2008, hereinafter Saito) teaches a primer layer for a gasket that is formed by treating the metal surface with a solution comprising an inorganic oxide, an acid component and a metal applied to one side or both sides of a steel plate (Abstract).  Heating of the treating solution results in the inorganic oxide dissolved in the reaction product of the acid and the metal (Abstract).  A rubber layer is then formed on a primer layer (Abstract).  Saito teaches that the metal can be iron, zinc, nickel, aluminum, titanium, magnesium, manganese, calcium, tungsten, cerium, vanadium, lithium, and cobalt (paragraph 0014).  Saito teaches the use of phosphoric acid, orthophosphoric acid, phosphoric anhydride, condensed (that is, fused) phosphoric acid, acetic acid, formic acid, sulfuric acid, nitric acid, hydrofluoric acid, and organic acids (paragraph 0012).  Saito teaches that it is preferable to use a mixture of two or more kinds of these acids (paragraph 0012).
Saito does not disclose the inclusion of alumina in the coating film other than as an input to the reaction product of one or more metals or oxides metals with an acid (Abstract and paragraphs 0014-0015).
Applicant’s declaration, filed 03 Sep. 2020, attests that no alumina would be present after the reaction of the acid component and metal compound if the alumina were present at 

Takahashi et al. (JP H09/170084 A, published 30 Jun. 1997, hereinafter Takahashi) teaches the coating of a steel sheet with an amorphous reaction product of phosphoric acid and zinc combined with an alumina sol (Abstract and paragraphs 0013 and 0038).
Takahashi does not disclose the use of a claimed metal, since claim 1 excludes the metal compound being zinc. 

Miyashita et al. (US Patent Application 2003/0022005 A1, published 30 Jan. 2003, hereinafter Miyashita) teaches a metal gasket composed of a rubber layer, bonding layer, primer layer (coating film) on a stainless steel plate (Abstract).  Miyashita teaches that the bonding layer (primer layer) is a phenol-based or epoxy-based adhesive (paragraph 0016) and the primer layer (coating layer) is a silica-alumina condensate (Abstract).
Miyashita does not disclose a primer layer (coating film) containing alumina and a reaction product of an acid and a metal.

Upon updating the searches, Brown and Wagh (US Patent Application 2002/0179190 A1, published 05 Dec. 2002, hereinafter Brown) was found.  Brown teaches a phosphate corrosion protection material for a steel surface comprising iron oxide and phosphoric acid 
Based on the teaching of Brown, one of ordinary skill in the art would assume that silica and alumina would result in comparable gasket materials.  However, applicant’s data shows that gasket material incorporating alumina is superior to gasket material incorporating silica (applicant’s specification, Tables 1-4).  Therefore, Brown cannot be used as a secondary reference for teaching in the inclusion of one specific compound, alumina, in conversion coatings or gasket materials from the list of compounds taught by Brown, based on the results established by applicant’s data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 7:30 - 5:00, Alt Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787